Citation Nr: 1638613	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-28 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at May 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Board notes that in April 1971 the Veteran initially filed a claim of entitlement to service connection for "back pain caused possibly initially by hauling helium bottles."  In a June 1971 rating decision, the RO denied entitlement to service connection for "back condition and chest condition;" however, it specifically noted that the scope of the denied disability was "Pectus excavatum P.O. manifested by chest and back pain."  In June 2007, the Veteran filed a claim of entitlement to service connection for a "back condition" which had its onset in 1970.  In a September 2012 rating decision, the RO treated the Veteran's claim as a petition to reopen the claim of service connection for back pain that was previously denied in June 1971, and then denied the claim because the Veteran had not submitted new and material evidence.  

However, in his August 2013 notice of disagreement, the Veteran's attorney argued that the Veteran's June 2007 claim of entitlement to service connection for a back condition should be considered separately from the pectus excavatum claim which was denied in April 1971 because they were two separate and distinct disabilities.  Acknowledging this, the RO denied the Veteran's claim of entitlement to a back condition on the merits in its September 2013 statement of the case.  Similarly, at the May 2016 Travel Board hearing, testimony was taken with respect to the elements necessary to substantiate a service connection claim, while the elements necessary to reopen a previously-denied claim were not discussed.  As such, the Board has characterized the issue as, "Entitlement to service connection for a back condition."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back condition.  Specifically, the Veteran testified that in the summer of 1969, he injured his back while carrying 5-foot-tall, 100-pound bottles up three flights of stairs.  The Veteran indicated that he felt sore immediately after this, but that persistent pain in the thoracic spine did not become problematic until a month or two later.  

A review of the Veteran's service treatment records include the Veteran's May 1967 Report of Medical Examination upon induction, which indicated that he underwent chest surgery in 1966 to correct pectus excavatum.  An August 1969 treatment note indicated that the Veteran complained of chronic chest and back pain, which was diagnosed as postural back pain secondary to his 1966 sternotomy.  A February 1970 treatment note indicated that the Veteran complained of pain in his upper back which was diagnosed as neuromuscular in nature.  He again reported chest and lumbar pain in February 1971.  

Post-service treatment records have diagnosed the Veteran as having compression fractures of the thoracic spine.  

The Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA treatment records indicate that the Veteran has current compression fractures of the thoracic spine.  The Veteran also reported the onset of thoracic spine pain in the summer of 1969, and service treatment records confirm complaints of back pain starting in August 1969.  The Board notes that the Veteran is competent to report the nature and onset of his thoracic pain.  In light of the Veteran's assertion of ongoing pain since service, in-service complaints of back pain, and his current diagnosis of compression fractures of the thoracic spine, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's back disability.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any back disability.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the thoracic spine, to include compression fractures, began in service, were caused by service, or are otherwise related to service.

The examiner should consider the Veteran's reports of in-service onset of thoracic pain after carrying 100-pound bottles up multiple flight of steps in the summer of 1969, as well as the documented reports of back pain in August 1969, February 1970, and February 1971.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

2.  Finally, after conducting any other necessary development, readjudicate the claim.  If the benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his attorney, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




